Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 7/7/2020.  Furthermore, the applicant has requested to make the application SPECIAL which has been GRANTED by the USPTO.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 10/30/2020 has been considered and a copy has been placed in the file.

The drawings are objected to because the drawings are pictures and not clear.  Can’t distinguish any of the elements, how the elements are attached, and exactly which elements are which as well as exactly what are the numbers pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) In claim 1, lines 2-3, “a frame configured to be secured at one side of an opening for a garage door and comprising an aperture”, 2) In claim 1, lines 7-8, “a fastener secured to said garage door sensor, extending through said slot, and extending through said aperture”, 3) In claim 2, line 2, “said slot extends to an outer edge of said cover”, 4) In claim 3, line 2, “said slot extends over at least half of on side of said cover”, 5) All of claim 4, 6) All of claim 5, 7)  In claim 8, line 2, “a first washer located along said fastener between said cover and said frame”, 8) All of claim 9, 9) All of claim 10, 10) In claim 13, lines 2-3, “a track” and “the garage door”, 11) All of claim 14, 12) In claim 16, line 2, “a track”, 13) In claim 16, line 3, “a garage door”, 14) In claim 16, lines 4-5, “an aperture located on said second portion”, 15) In claim 16, lines 8-9, “a slot located in an upper surface of said cover and extending from at least one outer edge of said upper surface to a point at least halfway along said upper surface”, 16) In claim 16, lines 11-12, “a fastener comprising a head 
All of the elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, line 6, it appears that “in said cover” should be –on said cover--.
In claim 12, line 2, it appears that “”L” shaped” should be –L-shaped--.
In claim 14, line 2, it appears that –said—should be inserted before “garage”.
In claim 16, line 8, it appears that “in an upper surface” should be –on an upper surface--.
In claim 20, lines 18, 19, and 24, it appears that “said sensor” or “the sensor” should be –said garage door sensor—or –the garage door sensor” to provide consistency throughout the claims.

Depending on the applicant’s amendments and corrections to the drawings NOT containing new matter upon filing of “replacement sheets”, claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.